     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



GRAND ISLE SHIPYARDS, INC.                                             CIVIL ACTION

VERSUS                                                                 NO. 15-129
                                                                       C/W 15-154; 15-153;
                                                                       15-905; 19-11825;
                                                                       19-11826; 19-11827

BLACK ELK OFFSHORE OPERATIONS, LLC                                     SECTION D (5)


                                              ORDER


         Before the Court is Black Elk Offshore Operations, LLC’s Motion in Limine to

Exclude Grand Isle Shipyard’s expert John Hughett. 1 The Motion is fully briefed.2

After careful consideration of the parties’ memoranda and the applicable law, the

Court grants the Motion.

    I.      BACKGROUND

         Grand Isle Shipyards, Inc. (“GIS”) alleges that Black Elk Energy Offshore

Operations, LLC (“BEEOO”), 3 breached an agreement between the parties to pay for

services rendered in connection with BEEOO’s drilling and production operations on

various oil and gas wells. 4 BEEOO filed an Answer and Counterclaim, alleging that




1 R. Doc. 134.
2 R. Doc. 150 (Response in Opposition); R. Doc. 162 (Reply).
3 The Court recognizes that the Honorable Richard Schmidt (Ret.), as BEEOO’s liquidating trustee,

is the proper party to this litigation. See R. Doc. 42. For ease of reference and consistency, the Court
refers to this party as BEEOO.
4 See generally R. Doc. 20 (Second Amended Complaint). GIS also brought a series of other claims,

including claims under the Louisiana Oil Well Lien Act. See id.
    Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 2 of 10




GIS’s work on Black Elk’s West Delta 32 oil platform resulted in millions of dollars

damages to BEEOO. 5 Specifically, BEEOO alleges that GIS is responsible for an

explosion that took place at the West Delta 32 platform on November 16, 2012. 6 That

explosion has been the subject of extensive litigation in this district, including

Tajonera v. Black Elk Energy Offshore Operations, LLC, 7 United States v. Black Elk

Energy Offshore Operations, LLC, 8 United States v. Don Moss, 9 and United States v.

Chris Srubar. 10 BEEOO’s tort and fraud claims have been dismissed as prescribed,

but it continues to assert a breach of contract claim. 11

       In the Tajonera matter, GIS sought to introduce the testimony and report of

its liability expert, John Hughett. BEEOO moved to exclude Hughett’s testimony,

arguing that he lacked expertise in oil production, that his testimony was based on

disputed facts, and that his testimony was composed largely of legal conclusions.12

The Tajonera court granted BEEOO’s motion in part and excluded a significant

portion of Hughett’s testimony. 13           That court excluded Hughett’s opinions on

BEEOO’s culture or reputation, forbade Hughett from offering opinions that would

simply tell the jury what result to reach, and agreed to hold a Daubert hearing at




5 See generally R. Doc. 76 (Answer and First Amended and Supplemental Counterclaim).
6 See id. at 10 ¶ 16.
7 Civil Docket No. 13-366.
8 Criminal Docket No. 15-197-1.
9 Criminal Docket No. 15-197-2.
10 Criminal Docket No. 15-197-6.
11 R. Doc. 70; R. Doc. 76.
12 See Tajonera v. Black Elk Energy Offshore Operations, LLC, Docket No. 13-366, R. Doc. 509.
13 Docket No. 13-366, R. Doc. 1053.
     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 3 of 10




trial to assess Hughett’s qualifications. 14 The parties settled before the end of trial

in Tajonera.

       GIS now seeks to introduce Hughett’s testimony in this litigation. 15 The

parties’ Proposed Pretrial Order states that “John P. Hughett, P.E., is expected to

testify on matters and opinions as set forth in his timely disclosed expert report, as

may be modified, supplemented or amended by evidence adduced thereafter.”16

Importantly, Hughett did not produce his original report from the Tajonera matter

in this litigation, but rather produced only a nine-page report which references his

Tajonera report in certain instances. 17

       BEEOO now moves to exclude Hughett’s report and testimony. 18              First,

BEEOO argues that Hughett relies heavily on his earlier report produced in the

Tajonera litigation that was largely excluded by the Tajonera court.           BEEOO

contends that because that report was not produced in this litigation, Hughett should

be prohibited from testifying about that report. Second, BEEOO argues that Hughett

lacks the requisite experience to opine in this matter because his expertise is in

drilling, rather than production. Should the Court not outright exclude Hughett

pursuant to the instant Motion, BEEOO requests a Daubert hearing.

       Next, BEEOO contends that Hughett’s opinions that BEEOO, Don Moss, and

Chris Srubar were negligent in causing the West Delta 32 explosion should be




14 Id. at 16-22.
15 R. Doc. 171 at 60 (Proposed Pretrial Order).
16 Id.
17 R. Doc. 134-2.
18 R. Doc. 134.
     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 4 of 10




excluded as irrelevant because BEEOO’s negligence is not at issue in this breach of

contract action. BEEOO further contends that Hughett’s testimony is cumulative

with BEEOO’s factual basis in the related criminal case, United States v. Black Elk

Energy Offshore Operations, LLC, 19 and that the Tajonera court’s ruling excluding

Hughett’s opinions should apply in equal force to any conclusions of law Hughett now

repeats. Finally, BEEOO seeks to exclude Hughett’s comments regarding GIS,

including opining on BEEOO’s alleged knowledge that GIS would be using personnel

from staffing agencies to perform the work. BEEOO argues that Hughett’s opinions

do not require expert testimony and are not helpful to the Court in this matter.

BEEOO further contends that Hughett’s opinions regarding GIS lack sound

methodology and are “[m]ere observations and conclusory statements.” 20

       GIS has filed an Opposition to BEEOO’s Motion. 21 GIS argues that Hughett

has “extensive experience in all phases of oilfield operations.” 22 GIS also argues that

the factual bases in the various related criminal cases “confirm many of the opinions

offered by Hughett previously” in his Tajonera report. 23 GIS emphasizes that because

this matter will be tried to the bench, rather than to a jury, the safeguards of Daubert

are relaxed, and the Tajonera court’s ruling excluding large portions of Hughett’s

previous report is therefore distinguishable.




19
   Criminal Docket No. 15-197-1.
20 R. Doc. 134-1 at 13.
21 R. Doc. 150.
22 Id. at 2.
23 Id. at 4.
     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 5 of 10




           In its Reply, 24 BEEOO presses that the fact that this case is set for a bench

trial does not mean that an unqualified, unhelpful expert’s opinion should be

admitted. BEEOO also reiterates many of the arguments it made in its earlier

Motion, including that Hughett’s earlier report should be excluded.

     II.      LEGAL STANDARD

           When expert testimony is challenged, the party seeking to present the

testimony has the burden of proving, by a preponderance of the evidence, that the

testimony satisfies Federal Rule of Evidence 702. 25 Rule 702, which governs the

admissibility of expert testimony, 26 provides the following:

                 A witness who is qualified as an expert by knowledge, skill,
                 experience, training, or education may testify in the form
                 of an opinion or otherwise if:

                           (a) The expert’s scientific, technical, or other
                           specialized knowledge will help the trier of fact
                           to understand the evidence or to determine a fact
                           in issue;
                           (b) The testimony is based on sufficient facts or
                           data;
                           (c) The testimony is the product of reliable
                           principles and methods; and
                           (d) The expert has reliably applied the principles
                           and methods to the facts of the case. 27

           The current version of Rule 702 reflects the Supreme Court’s decisions in

Daubert v. Merrell Dow Pharmaceuticals, Inc. 28 and Kumho Tire Co. v. Carmichael.29



24 R. Doc. 162.
25 Moore v. Ashland Chemical Inc., 151 F.3d 269, 276 (5th Cir. 1998).
26 In re Chinese Manufactured Drywall Products Liability Litigation, No. 09-6687, 2010 WL 8368083,

at *2 (E.D. La. Feb. 17, 2010).
27 Fed. R. Evid. 702.
28 509 U.S. 579 (1993).
29 526 U.S. 137 (1999).
     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 6 of 10




The threshold inquiry in determining whether an individual may offer expert

testimony under Rule 702 is whether the individual possesses the requisite

qualifications to render an opinion on a particular subject matter. 30 After defining

the permissible scope of the expert’s testimony, the court must determine whether

the opinions are reliable and relevant before they can be admitted. 31 The purpose of

Daubert is “to ensure that only reliable and relevant expert testimony is presented to

the jury.” 32

        As correctly pointed out by GIS, “[m]ost of the safeguards provided for in

Daubert are not as essential in a case such as this where a district judge sits as the

trier of fact in place of a jury.” 33 “[A] judge in a bench trial should have discretion to

admit questionable technical evidence, although of course he must not give it more

weight than it deserves.” 34 That said, although district courts retain latitude to

determine how to apply the Daubert requirements in a bench trial, a court may not

“sidestep[] Rule 702 altogether and decline[] to perform any assessment of [expert]

testimony before trial.” 35

     III.   ANALYSIS

        The Court first addresses whether Hughett may rely on his previous report,

produced in the Tajonera litigation, in this litigation. Notably, Hughett’s new report

often seems to incorporate the Tajonera report with little additional analysis beyond


30 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 798 (E.D. La. 2011).
31 United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010) (citing Daubert, 509 U.S. at 592-93).
32 Rushing v. Kansas City Southern Ry. Co., 185 F.3d 496, 506 (5th Cir. 1999) (superseded by statute

on other grounds) (citing Daubert, 509 U.S. at 590-93).
33 Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000).
34 SmithKline Beecham Corp v. Apotex Corp., 247 F. Supp. 2d 1011, 1042 (N.D. Ill. 2003).
35 UgI Sunbury LLC v. A Permanent Easement for 1.7575 Acres, 949 F.3d 825, 833 (3rd Cir. 2020).
        Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 7 of 10




stating that his previous report’s analysis is consistent with the factual bases in

related criminal cases. 36

          It is undisputed that Hughett did not exchange his Tajonera report in this

litigation, but rather only a shorter report that often references his earlier report.

Notably, in the six separate sections of Hughett’s report, his previous Tajonera report

is referenced within each and every section. The Court therefore essentially considers

this a question of whether to admit an expert report that was not timely disclosed

under Federal Rule of Civil Procedure 16. In considering this under Federal Rule of

Civil Procedure 16, the Court considers (1) the explanation for failure to submit a

timely report, (2) the importance of the testimony; (3) potential prejudice for allowing

the testimony; and (4) the availability of a continuance to cure such prejudice. 37 GIS

provides no explanation whatsoever for why it did not produce Hughett’s Tajonera

report in this litigation, or why it did not ask Hughett to update his previous report

and produce a comprehensive report with renewed conclusions supported by the

evidence. The first factor therefore weighs heavily in favor of exclusion. While GIS

clearly believes the expert’s testimony is relevant, it provides no argument that the

testimony is essential and would unduly prejudice GIS if excluded. Indeed, for the

reasons stated in more detail below, namely, that much of the report is unhelpful to

the Court, the Court finds that the second factor falls in favor of exclusion. Moreover,

although BEEOO had access to Hughett’s previous report from the Tajonera

litigation, BEEOO is prejudiced as it is unclear what portions of Hughett’s previous


36   See R. Doc. 134-2 at 6-8.
37   Reliance Insurance Co. v. La. Land and Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997).
     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 8 of 10




report he may seek to testify about in the instant litigation. Thus, the third factor

weighs in favor of exclusion.

       Further, Hughett’s original report was found deficient by the Tajonera court.38

GIS seems to contend that that ruling is no longer relevant, as BEEOO, Moss, and

Srubar signed factual bases in criminal cases that Hughett opines affirm many of the

opinions in his original report. GIS’s reliance on those guilty pleas as support for

Hughett’s original and new report miss the point. Hughett’s original report was

excluded not because it was based on disputed facts, but, instead, because the court

determined that it was inappropriate for an expert witness to tell the factfinder “what

a defendant’s duty was, how it breached it, and how damages resulted from that

breach.” 39 The fact that this matter will be tried to a bench, rather than a jury, does

not remedy this issue. While GIS is correct that the safeguards of Daubert are

loosened in a bench trial, they are not discarded, especially when the expert report in

question has already been found to largely run afoul of Daubert. Even in a bench

trial, a court may not “sidestep[] Rule 702 altogether and decline[] to perform any

assessment of [expert] testimony before trial.” 40 Accordingly, exclusion of Hughett’s

original report is appropriate.

       The report Hughett produced in this litigation is also deficient under Daubert.

The majority of Hughett’s report quotes from BEEOO’s, Don Moss’s, or Chris Srubar’s

factual bases, then repeats “these facts are no longer in dispute. This is consistent


38 Docket No. 13-366, R. Doc. 1053. The Court notes that the ruling by a separate section of this court
in a separate case is not binding here. It is, however, persuasive authority.
39 Id. at 17 (citing Askanse v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997)).
40 UgI Sunbury LLC v. A Permanent Easement for 1.7575 Acres, 949 F.3d 825, 833 (3rd Cir. 2020).
     Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 9 of 10




with my previous report.” 41 The factual bases speak for themselves; the Court does

not require an expert to read and apply the factual bases. 42 Further, in light of the

Court’s ruling regarding allocation of fault at trial, 43 it is unclear what the relevance

of Hughett’s testimony here is. Accordingly, the bulk of Hughett’s report in this

litigation is plainly unhelpful to the trier of fact. 44

       Nor are Hughett’s opinions regarding GIS appropriate under Daubert.

Hughett makes comments such as “BLACK ELK knew that the Gulf of Mexico was

busy and personnel was difficult to obtain” and “[i]t is also obvious that BLACK ELK

knew of and condoned work personnel provided by staffing agencies.” 45                         These

opinions are not are not based on Hughett’s “scientific, technical, or other specialized

knowledge” nor are they “the product of reliable principles and methods.” 46 The only

evidence (other than his previous, unproduced report) which Hughett cites to is an

email which speaks for itself. 47 Hughett also cites to GIS’s factual basis (which also

speaks for itself), but states that “it should be pointed out that the Fifth Circuit

affirmed the district court dismissal of criminal violations brought against oil

platform contractors pursuant to the Outer Continental Shelf Lands Act, 43 U.S.C.S.

§ 1331.” 48 The Court notes that the Fifth Circuit’s opinion in United States v. Moss




41 R. Doc. 134-2.
42 See, e.g., Waymo LLC v. Uber Technologies, Inc., No. 17-939, 2017 WL 5148390, at *5 (N.D. Cal. Nov.
6, 2017) (excluding an expert opinion when the evidence the expert relies upon speaks for itself).
43 R. Doc. 329 (Order on Motion for Partial Summary Judgment Regarding Allocation of Fault at Trial).
44 Fed. R. Evid. 702; see also Theodile v. Delmar Systems, Inc., No. 03-1844, 2006 WL 1751226 (W.D.

La. June 21, 2006) (excluding an expert whose opinions were unhelpful to the trier of fact).
45 R. Doc. 134-2 at 8.
46 Fed. R. Evid. 702.
47 R. Doc. 134-2 at 8.
48 Id.
       Case 2:15-cv-00129-WBV-MBN Document 330 Filed 02/12/21 Page 10 of 10




did not overturn GIS’s factual basis, particularly given that GIS pleaded guilty to a

violation of the Clean Water Act, not the Outer Continental Shelf Lands Act.49

Likewise, the Court does not require the testimony of a drilling expert to understand

GIS’s factual basis and the circumstances surrounding GIS’s criminal prosecution.

Accordingly, these opinions are also excluded.

          Because the Court finds that the entirety of the report Hughett produced in

this litigation should be excluded under Federal Rule of Evidence 702 and Daubert,

BEEOO’s request for a Daubert hearing at trial to determine Hughett’s qualification

is rendered moot.

       IV.    CONCLUSION

          IT IS HEREBY ORDERED that BEEOO’s Motion In Limine is GRANTED.

          New Orleans, Louisiana, February 12, 2021.




                                                     ______________________________________
                                                     WENDY B. VITTER
                                                     UNITED STATES DISTRICT JUDGE




49   See Criminal Docket No. 15-197-4, R. Docs. 460, 468.
